Exhibit 10.1

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), effective as
of February 21, 2017 (the “Effective Date”), is between Ashford Inc., a
corporation organized under the laws of the State of Delaware and having its
principal place of business at Dallas, Texas, ASHFORD HOSPITALITY ADVISORS, LLC,
a Delaware limited liability company organized under the laws of the State of
Delaware and having its principal place of business at Dallas, Texas
(hereinafter, the “Company”) and DOUGLAS A. KESSLER, an individual residing in
Dallas, Texas (the “Executive”).

 

RECITALS:

 

WHEREAS, the Company and the Executive have previously entered into that certain
Employment Agreement dated effective as of November 12, 2014 (the “Original
Agreement”) and now desire to amend and restate the Original Agreement in its
entirety; and

 

WHEREAS, the Company is a subsidiary of Ashford Inc. and currently serves as an
external advisor to Ashford Hospitality Trust, Inc., a Maryland corporation
(“Ashford Trust”), and Ashford Hospitality Prime, Inc., a Maryland corporation
(“Ashford Prime”);

 

WHEREAS, the Company desires to continue to employ Executive upon the terms and
conditions specified herein, and Executive desires such employment.

 

NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set out below, hereby agree as follows:

 

1.                                      EMPLOYMENT.

 

(a)                                 POSITIONS.  During the Term (defined below),
the Executive shall be employed by the Company to serve in such positions of the
Company and Ashford Inc. as the CEO (defined below) shall determine from time to
time, and as Chief Executive Officer of Ashford Trust.  In addition to the
foregoing, the Executive shall serve the subsidiaries and affiliates of the
Company, Ashford Inc., and Ashford Trust, and shall perform such other duties as
reasonably requested by the Company.  If the Executive’s service in one or more
of such additional capacities is terminated, the Executive’s compensation
provided herein shall not be reduced for so long as the Executive otherwise
remains employed by the Company under the terms of this Agreement.

 

(b)                                 RESPONSIBILITIES.  The Executive’s principal
employment duties and responsibilities shall be those duties and
responsibilities customary for the position of Chief Executive Officer of
Ashford Trust, and such other executive duties and responsibilities as the Chief
Executive Officer of the Company (“CEO”) or the Board of Directors of Ashford
Inc. (the “AINC Board”) shall from time to time reasonably assign to the
Executive.  With respect to Ashford Trust, the Executive shall be required to
follow all directives of the AINC CEO relating to the performance of the
Company’s responsibilities pursuant to the Amended and Restated Advisory
Agreement dated June 10, 2015, as amended from time to time, between Ashford
Inc., Ashford Trust and their respective affiliates, unless doing so would
conflict with his fiduciary

 

--------------------------------------------------------------------------------


 

duties to Ashford Trust.  The Executive’s duties and responsibilities shall not
include any matters pertaining to any charitable contributions.

 

(c)                                  EXTENT OF SERVICES.  Except for illnesses
and vacation periods, the Executive shall devote substantially all of his
working time and attention and his best efforts to the performance of his duties
and responsibilities under this Agreement and shall not be otherwise employed. 
However, the Executive may (i) make any passive investments where he is not
obligated or required to, and shall not in fact, devote material managerial
efforts, (ii) participate in charitable, academic or community activities or in
trade or professional organizations, (iii) hold directorships in charitable or
non-profit organizations, or (iv) subject to CEO and AINC Board approval (which
approval shall not be unreasonably withheld or withdrawn), hold directorships in
for profit companies, except only that the CEO or the AINC Board shall have the
right to limit such services as a director or such participation whenever the
CEO or the AINC Board shall reasonably believe that the time spent on such
activities infringes in any material respect upon the time required by the
Executive for the performance of his duties under this Agreement or is otherwise
incompatible with those duties.

 

2.                                      TERM.  This Agreement shall become
effective as of the Effective Date and shall continue for a Term ending on
December 31, 2017 (the “Initial Termination Date”) unless it is sooner
terminated pursuant to Section 6; provided, however, that this Agreement shall
be automatically extended for one additional year on the Initial Termination
Date and on each subsequent anniversary of the Initial Termination Date, unless
either the Company or the Executive elect not to extend the Term of this
Agreement by notifying the other party in writing of such election not less than
one hundred twenty (120) days prior to the expiration of the then current Term. 
For purposes of this Agreement, “Term” shall mean the actual duration of the
Executive’s employment hereunder, taking into account any extension pursuant to
this Section 2 or early termination of employment pursuant to Section 6.

 

3.                                      SALARY.  The Company shall pay the
Executive a Base Salary which shall be payable in periodic installments, less
statutory deductions and withholdings, according to the Company’s normal payroll
practices.  Commencing as of the Effective Date, the Executive’s base salary
shall be SEVEN HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($725,000) per year.  The
AINC Board or a compensation committee duly appointed by the AINC Board (the
“Compensation Committee”) shall thereafter review the Executive’s Base Salary
annually to determine within its sole discretion whether and to what extent the
Executive’s salary may be increased, but in no event shall it be decreased (for
the purposes of this Agreement, the term “Base Salary” shall mean the amount
established and adjusted from time to time pursuant to this Section 3).  In
addition, the Company shall pay the Executive a one-time cash payment of TWO
HUNDRED FIFTY THOUSAND DOLLARS ($250,000) on the Effective Date.

 

4.                                      ANNUAL INCENTIVE AWARDS.

 

(a)                                 INCENTIVE BONUS.  The Executive shall be
entitled to receive an annual cash incentive bonus (the “Incentive Bonus”) for
each calendar year during the Term of this Agreement based on the level of
accomplishment of management and performance objectives as established by the
CEO, the AINC Board or the Compensation Committee.  Except as otherwise provided
in Section 7, if the Executive is not employed for the full calendar year, the
Executive

 

2

--------------------------------------------------------------------------------


 

shall be paid a pro-rated Incentive Bonus in an amount equal to the product of
(x) the amount of the Incentive Bonus for the calendar year to which the
Executive would have been entitled if the Executive had remained employed for
the entire calendar year and (y) a fraction, the numerator of which is the
number of days in the applicable calendar year for which the Executive was
employed through the last day of his employment and the denominator of which is
the 365 days of the calendar year.  The targeted Incentive Bonus for the Term is
75% to 175% of Base Salary, and in no event shall such targeted Incentive Bonus
be decreased.  The Incentive Bonus shall be paid as soon as reasonably practical
following each calendar year but not later than June 1st of the following year.

 

(b)                                 INCENTIVE, SAVINGS AND RETIREMENT PLANS. 
During the Term, the Executive shall be entitled to participate in all other
short- and long-term incentive plans, stock and option plans, long term
incentive partnership (“LTIP”) plans, practices, policies and other programs,
and all savings and retirement plans, practices, policies and programs, in each
case that are applicable generally to senior executives of the Company or
Ashford Inc., as may be adopted, or amended from time to time, by the
Compensation Committee, including, without limitation, equity incentive programs
of other companies advised by the Company.

 

5.                                      BENEFITS.

 

(a)                                 VACATION.  The Executive will be entitled to
paid vacation in conformance with the Company’s vacation policy for senior
executives but in no event less than four (4) weeks of paid vacation per
calendar year.  Vacation time not used within the calendar year will not carry
forward.  The Executive shall not be entitled to cash in lieu of any unused
vacation time except as provided herein.

 

(b)                                 SICK LEAVE.  The Executive shall be entitled
to paid sick leave in accordance with the sick leave policies of the Company in
effect for other senior executive officers.

 

(c)                                  EMPLOYEE BENEFITS.  The Executive and his
spouse and eligible dependents, if any, and their respective designated
beneficiaries where applicable, will be eligible for and entitled to participate
in other benefits maintained by the Company or Ashford Inc. for its senior
executive officers, as such benefits may be modified from time to time and for
all such employees, such as, without limitation, any medical, dental, vision,
pension, 401(k), deferred compensation, accident, disability, and life insurance
benefits, on a basis not less favorable than that applicable to other senior
executives of the Company or Ashford Inc.  The Executive will also be entitled
to appropriate office space, administrative support, secretarial assistance, and
such other facilities and services as are suitable to the Executive’s positions
and as required for the performance of the Executive’s duties.

 

(d)                                 EXPENSES.  The Executive will be entitled to
reimbursement of all reasonable expenses, in accordance with the Company’s
policy as in effect from time to time and on a basis not less favorable than
that applicable to other senior executives of the Company or Ashford Inc.,
including, without limitation, telephone (including in-home, office and cellular
telephone, DSL and/or wi-fi costs), travel and entertainment expenses incurred
by the Executive in connection with the business of the Company, promptly upon
the presentation by the Executive of supporting receipts or documentation.

 

3

--------------------------------------------------------------------------------


 

(e)                                  D&O INSURANCE COVERAGE.  During and for a
period three (3) years after the Term, the Executive shall be entitled to
director and officer insurance coverage for his acts and omissions while an
officer of the Company and Ashford Trust on a basis no less favorable to him
than the coverage provided current officers or directors.

 

6.                                      TERMINATION.  The employment of the
Executive by the Company and this Agreement (except as otherwise provided
herein) shall terminate upon the occurrence of any of the following:

 

(a)                                 DEATH OR DISABILITY.  Immediately upon death
or Disability of the Executive.  As used in this Agreement, “Disability” shall
mean an inability to perform the essential functions of his duties, with or
without reasonable accommodation, for a period of 90 consecutive days or a total
of 180 days, during any 365-day period, in either case as a result of incapacity
due to mental or physical illness which is determined to be total and
permanent.  A determination of Disability shall be made by a physician
satisfactory to both the Executive (or his guardian) and the Company, provided
that if the Executive and the Company do not agree on a physician, the Executive
(or his guardian) and the Company shall each select a physician and these two
together shall select a third physician, whose determination as to Disability
shall be binding on all parties.  The appointment of one or more individuals to
carry out the offices or duties of the Executive during a period of the
Executive’s inability to perform such duties and pending a determination of
Disability shall not be considered a breach of this Agreement by the Company.

 

(b)                                 FOR CAUSE.  At the election of the Company,
for Cause, immediately upon written notice by the Company to the Executive
unless the Executive fully corrects the circumstances constituting Cause within
the cure periods provided below, if applicable.  For purposes of this Agreement,
“Cause” for termination shall be deemed to exist solely in the event of the
following:

 

(i)                                    The conviction of the Executive of, or
the entry of a plea of guilty or nolo contendere by the Executive to, a felony
(exclusive of a conviction, plea of guilty or nolo contendere arising under a
statutory provision imposing criminal liability upon the Executive on a PER SE
basis due to any offices held by the Executive pursuant to the terms of this
Agreement, so long as any act or omission of the Executive with respect to such
matter was not taken or omitted in contravention of any applicable policy or
directive of the CEO or the AINC Board except as permitted in Section 1(b));

 

(ii)                                 willful breach of duty of loyalty which is
materially detrimental to the Company, Ashford Inc. or any entity advised by the
Company, except as permitted in Section 1(b), which is not cured to the
reasonable satisfaction of the CEO or the AINC Board within thirty (30) days
following written warning to the Executive from the CEO or the AINC Board
describing the alleged circumstances;

 

(iii)                              willful failure to perform or adhere to
explicitly stated duties or guidelines of employment or to follow the lawful
directives of the CEO or the

 

4

--------------------------------------------------------------------------------


 

AINC Board, except as permitted in Section 1(b) of this Agreement, which
continues for thirty (30) days after written warning to the Executive will be
deemed a basis for a “For Cause” termination;

 

(iv)                             gross negligence or willful misconduct in the
performance of the Executive’s duties (which is not cured by the Executive
within 30 days after written warning from the CEO or the AINC Board ;

 

(v)                                the Executive’s willful commission of an act
of dishonesty resulting in material economic or financial injury to the Company,
Ashford Inc. or any entity advised by the Company or willful commission of
fraud; or

 

(vi)                             the Executive’s chronic absence from work for
reasons other than illness which is not cured to the reasonable satisfaction of
the CEO within 30 days following written warning to the Executive from the CEO
describing the alleged circumstances.

 

For purposes of this Section, no act, or failure to act, on the Executive’s part
will be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without a reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company, Ashford Inc., Ashford
Trust or the entities advised by the Company, as applicable.

 

(c)                                  WITHOUT CAUSE OR GOOD REASON.  At the
election of the Company, without Cause, and at the election of the Executive,
without Good Reason, in either case upon sixty (60) days’ prior written notice
to the Executive or to the Company, as the case may be; provided, however, that
if the Executive gives notice, without Good Reason, the Company may waive all or
a portion of the sixty (60) days’ written notice and accelerate the effective
date of the termination.

 

(d)                                 FOR GOOD REASON.  At the election of the
Executive, for Good Reason, which is not cured by the Company within thirty (30)
days after written notice from the Executive to the Company setting forth a
description of the circumstances constituting Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean any of the following actions, omissions or
events occurring:

 

(i)                                    the assignment to the Executive of any
title, duties, responsibilities, directives or reporting requirements
inconsistent with Section 1(b) hereof or with his positions, from time to time,
with the Company or Ashford Inc. or as Chief Executive Officer of Ashford Trust
or any material diminishment of the Executive’s duties, responsibilities, or
status, including failure of Ashford Inc. or the Company to recommend to the
board of directors of Ashford Trust (the “Trust Board”) that the Executive serve
as the Chief Executive Officer of Ashford Trust, without the Executive’s prior
written consent;

 

(ii)                                                               a reduction
by the Company in the Executive’s annual Base Salary or targeted Incentive Bonus
without the Executive’s prior written consent;

 

5

--------------------------------------------------------------------------------


 

(iii)                                                            the requirement
by the Company that the principal place of business at which the Executive
performs his duties be changed to a location outside the greater Dallas
metropolitan area without the Executive’s prior written consent; or

 

(iv)                                                           any material
breach by the Company of any provision of this Agreement.

 

(e)                                  NOTICE OF TERMINATION.  Any termination by
the Company for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other parties hereto given in
accordance with Section 16(a) of this Agreement.  For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and (iii) if the Date of Termination (as defined
below) is other than the date of receipt of such notice, specifies the
termination date (provided that the date specified shall not be more than thirty
(30) days after the giving of the notice).  The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 

(f)                                   DATE OF TERMINATION.  “Date of
Termination” means (i) if the Executive’s employment is terminated by the
Company for Cause, or by the Executive for Good Reason, the date of receipt of
the Notice of Termination or any later date specified in the notice (provided
that the date specified shall not be more than thirty (30) days after the giving
of the notice), as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination or such later date specified in such notice, (iii) if the
Executive’s employment is terminated by the Executive without Good Reason, the
Date of Termination shall be the date on which the Executive notifies the
Company of such termination or such later date specified in such notice, unless
otherwise agreed by the Company and the Executive, and (iv) if the Executive’s
employment is terminated by reason of death or Disability or non-renewal of this
Agreement, the Date of Termination shall be the date of death or Disability of
the Executive or the Agreement’s non-renewal date, as the case may be.

 

7.                                      EFFECTS OF TERMINATION.

 

(a)                                 TERMINATION BY THE COMPANY WITHOUT CAUSE; OR
NON-RENEWAL BY THE COMPANY.  If the employment of the Executive should terminate
by reason of (i) termination by the Company for any reason (other than Cause) or
(ii) the Company’s failure to renew this Agreement, then all compensation and
benefits for the Executive shall be as follows:

 

(i)                                    The Executive shall be paid, in a single
lump sum payment within thirty (30) days after the Date of Termination, the
aggregate amount of (A) the Executive’s earned but unpaid Base Salary and
accrued but unpaid vacation

 

6

--------------------------------------------------------------------------------


 

through the Date of Termination, and any Incentive Bonus required to be paid to
the Executive pursuant to Section 4(a) above for the prior calendar year to the
extent not previously paid, and reimbursement of all expenses through the Date
of Termination as required pursuant to Section 5(d) hereof (the “Accrued
Obligations”), and (B)  three (3) (the “Severance Multiple”) times the sum of
(x) the Base Salary in effect on the Termination Date plus (y) the average
Incentive Bonus received by the Executive for the three complete calendar years
or such lesser number of calendar years as the Executive has been employed by
the Company) immediately prior to the Termination Date (the “Severance
Payment”).

 

(ii)                                 At the time when incentive bonuses are paid
to the Company’s other senior executives for the calendar year of the Company in
which the Date of Termination occurs, the Executive shall be paid a pro-rated
Incentive Bonus in an amount equal to the product of (x) the amount of the
Incentive Bonus to which the Executive would have been entitled if the
Executive’s employment had not been terminated, and (y) a fraction, the
numerator of which is the number of days in the applicable calendar year for
which the Executive was employed through the Date of Termination and the
denominator of which is the 365 days of the calendar year (a “Pro-Rated Bonus”).

 

(iii)                              The Company will allow the Executive and his
dependents, at the Company’s cost, to continue to participate for a period of
thirty-six (36) months following the Date of Termination in the Company’s
medical, dental and vision plan in effect as of the Date of Termination.  The
Company’s payment of this medical coverage will be made monthly during this
period of coverage.  To the extent such medical benefits are taxable to the
Executive, such benefits will not affect benefits to be provided in any other
taxable year, and such amounts are intended to meet the requirements of Treasury
Regulation Section 1.409A-3(i)(1)(iv)(A) as “in-kind benefits”.  In addition,
the Company will reimburse the Executive for a period of thirty-six (36) months
following the Date of Termination for the cost of coverage for life insurance
and long-term disability insurance, based upon the level of such benefits that
were provided to the Executive under the Company’s life insurance and long-term
disability plans in effect as of the Date of Termination, which reimbursements
will be paid within seven (7) days after the Executive pays any applicable
premium.  (The amount of any such reimbursements may not affect the expenses
eligible for reimbursement in any other year.  Such reimbursements are intended
to meet the requirements of Treasury Regulation Section 1.409A-3(i)(1)(iv)(A).)
(Collectively, these welfare benefits under (iii) are referred to as the “Other
Benefits”).  If the Executive engages in regular employment after his
termination of employment with any organization, any employee welfare benefits
received by the Executive in consideration of such employment which are similar
in nature to the Other Benefits provided by the Company will relieve the Company
of its obligation under this Section 7(a)(iii) to provide comparable benefits to
the extent of the benefits so received, and such benefit hereunder shall be
forfeited.

 

(iv)                             Any annual performance shares, restricted
shares, LTIP units or options awarded under Section 4(b) hereof shall
immediately vest.  Without

 

7

--------------------------------------------------------------------------------


 

limiting the foregoing, it is agreed that if the Executive’s employment is
terminated pursuant to this Section 7(a), all outstanding stock options,
restricted stock, LTIP units, and other equity awards granted to the Executive
under any of the Company’s equity incentive plans (or awards substituted
therefore covering the securities of a successor company) shall become
immediately vested and exercisable in full.  Likewise, all outstanding stock
options, restricted stock, LTIP units and other equity awards granted to the
Executive under any of the equity incentive plans of any entity advised by
Ashford Inc. shall become immediately vested and exercisable in full to the
extent provided in such plans and consistent with the vesting terms of such
awards.  Further, the Company agrees that upon a termination by the Company
without cause or a non-renewal by the Company, to the extent any LTIP units held
by Executive have yet to reach the economic equivalent of common units, the LTIP
units shall be fully vested (as provided above) but shall continue to be subject
to the earn-up provisions of the organizational documents of the issuer, and the
Company shall take all reasonable efforts to cause such LTIP units to fully
earn-up in accordance with such provisions.

 

(b)                                 TERMINATION BY THE EXECUTIVE WITH GOOD
REASON.  In the event that the Executive’s employment is terminated by the
Executive with Good Reason, the Company will pay the Executive the same Accrued
Obligations, Severance Payment, Pro-Rated Bonus, Other Benefits and accelerated
vesting, all as provided in Sections 7(a)(i) (ii), (iii) and (iv) above at the
times as provided in such sections.  Without limiting the foregoing, it is
agreed that if the Executive’s employment is terminated pursuant to this
Section 7(b), all outstanding stock options, restricted stock, LTIP units and
other equity awards granted to the Executive under any of the Company’s equity
incentive plans (or awards substituted therefore covering the securities of a
successor company) shall become immediately vested and exercisable in full. 
Likewise, all outstanding stock options, restricted stock, LTIP units and other
equity awards granted to the Executive under any of the equity incentive plans
of any entity advised by Ashford Inc. shall become immediately vested and
exercisable in full to the extent provided in such plans and consistent with the
vesting terms of such awards.  Further, the Company agrees that upon a
termination by the Executive with good reason, to the extent any LTIP units held
by Executive have yet to reach the economic equivalent of common units, the LTIP
units shall be fully vested (as provided above) but shall continue to be subject
to the earn-up provisions of the organizational documents of the issuer, and the
Company shall take all reasonable efforts to cause such LTIP units to fully
earn-up in accordance with such provisions.

 

(c)                                  TERMINATION BY EXECUTIVE WITHOUT GOOD
REASON.  If the Executive’s employment is terminated by the Executive without
Good Reason including a resignation by the Executive without Good Reason and
including an election not to renew this Agreement by the Executive, the Company
will pay the Executive the Accrued Obligations as provided in
Section 7(a)(i) above but the Executive shall not be entitled to the Severance
Payment, Pro-rated Bonus and accelerated vesting set forth in Sections 7(a)(i),
(ii) and (iv) hereof; however, the Company shall allow the Executive and his
dependents, at the Company’s cost, during the Non-Compete Period (hereinafter
defined), to continue to participate in the Company’s Other Benefits in effect
as of the Date of Termination as provided and paid in the manner set forth in
Section 7(a)(iii), but only through the expiration of the Non-Compete Period. 
If the Executive engages in regular employment after his Date of Termination
with any

 

8

--------------------------------------------------------------------------------


 

organization, any employee welfare benefits received by the Executive in
consideration of such employment which are similar in nature to the Other
Benefits provided by the Company will relieve the Company of its obligation
under this Section 7(c) to provide comparable benefits to the extent of the
benefits so received, and such benefit hereunder shall be forfeited.  In
addition, subject to the Executive honoring the non-compete covenant in
Section 10(a) hereof, the Company shall pay the Executive a non-compete payment
(the “Non-Compete Payment”) equal to the Severance Payment determined with a
Severance Multiple equal to one (1).  Subject to the Executive honoring the
non-compete covenant in Section 10(a) hereof, the Non-Compete Payment shall be
paid monthly over the one-year Non-Compete Period following the Date of
Termination in equal monthly installments of one-twelfth (1/12th) of the
Non-Compete Payment.

 

(d)                                 TERMINATION BY THE COMPANY FOR CAUSE.  If
the Executive’s employment is terminated by the Company for Cause, the Company
will pay the Executive the Accrued Obligations as provided in
Section 7(a)(i) above but the Executive shall not be entitled to the Severance
Payment, Pro-Rated Bonus, the Other Benefits and accelerated vesting set forth
in Sections 7(a)(i), (ii), (iii) and (iv) hereof.

 

(e)                                  TERMINATION FOR DEATH OR DISABILITY.  If
the employment of the Executive should terminate by reason of death or
Disability of the Executive, then, the Company will pay the Executive the same
Accrued Obligations, Severance Payment, Pro-Rated Bonus, Other Benefits and
accelerated vesting, all as provided in Sections 7(a)(i) (ii), (iii) and
(iv) above at the times as provided in such sections; provided, however, the
Severance Multiple for calculation of the Severance Payment shall be one (1). 
Without limiting the foregoing, it is agreed that if the Executive’s employment
is terminated pursuant to this Section 7(e), all outstanding stock options,
restricted stock, LTIP units and other equity awards granted to the Executive
under any of the Company’s equity incentive plans (or awards substituted
therefore covering the securities of a successor company) shall become
immediately vested and exercisable in full.  Likewise, all outstanding stock
options, restricted stock, LTIP units and other equity awards granted to the
Executive under any of the equity incentive plans of any entity advised by
Ashford Inc. shall become immediately vested and exercisable in full to the
extent provided in such plans and consistent with the vesting terms of such
awards.  Further, the Company agrees that upon a termination by reason of death
or disability of the Executive, to the extent any LTIP units held by Executive
have yet to reach the economic equivalent of common units, the LTIP units shall
be fully vested (as provided above) but shall continue to be subject to the
earn-up provisions of the organizational documents of the issuer, and the
Company shall take all reasonable efforts to cause such LTIP units to fully
earn-up in accordance with such provisions.

 

(f)                                   TERMINATION OF AUTHORITY.  Immediately
upon the Date of Termination or upon the expiration of this Agreement,
notwithstanding anything else to the contrary contained herein or otherwise, the
Executive will stop serving the functions of his terminated or expired
positions, and shall be without any of the authority or responsibility for such
positions.  On request of the Board at any time following the termination of the
Executive’s employment by the Company for Cause or by the Executive without Good
Reason (including Executive’s termination of his employment after a Change in
Control (as defined herein) or an election by the Executive not to renew this
Agreement), the Executive agrees to resign immediately from the board of
directors (or any equivalent governing body) of each of the Ashford Related
Entities.

 

9

--------------------------------------------------------------------------------


 

(g)                                  RELEASE OF CLAIMS.  As a condition of
Executive’s entitlement to the Severance Payment, Pro-Rated Bonus, Non-Compete
Payment and Other Benefits provided by this Agreement, the Executive shall be
required to execute the terms of a waiver and release of claims against the
Company substantially in the form attached hereto as Exhibit “A” (as may be
modified consistent with the purposes of such waiver and release to reflect
changes in law following the date hereof) (the “Release”) within the applicable
time period provided in the Release (the “Applicable Release Period”); and shall
forfeit all such aforementioned payments hereunder if it is not so timely
executed; provided, however, that in any case where the first and last days of
the Applicable Release Period are in two separate taxable years, any payments
required to be made to Executive that are treated as deferred compensation for
purposes of Code Section 409A shall be made in the later taxable year, promptly
following the conclusion of the Applicable Release Period.

 

(h)                                 CODE SECTION 409A AND TERMINATION PAYMENTS. 
All payments provided under this Agreement shall be subject to this
Section 7(h).  Notwithstanding anything herein to the contrary, to the extent
that the Board reasonably determines, in its sole discretion, that any payment
or benefit to be provided under this Agreement to or for the benefit of
Executive would be subject to the additional tax imposed under
Section 409A(a)(1)(B) of the Code or a successor or comparable provision, the
commencement of such payments and/or benefits shall be delayed until the earlier
of (i) the date that is six months following the Date of Termination or (ii) the
date of Executive’s death (such date is referred to herein as the “Distribution
Date”), provided, if at such time Executive is a “specified employee” of the
Company (as defined in Treasury Regulation Section 1.409A-1(i)) and if amounts
payable under this Agreement are on account of an “involuntary separation from
service” (as defined in Treasury Regulation Section 1.409A-1(m)), Executive
shall receive payments during the six-month period immediately following the
Date of Termination equal to the lesser of (x) the amount payable under this
Agreement, as the case may be, or (y) three times the compensation limit in
effect under Code Section 401(a)(17) for the calendar year in which the
Termination Date occurs (with any amounts that otherwise would have been payable
under this Agreement during such six-month period being paid on the first
regular payroll date following the six-month anniversary of the Date of
Termination).  In the event that the Board determines that the commencement of
any of the employee benefits to be provided under this Agreement are to be
delayed pursuant to the preceding sentence, the Company shall require Executive
to bear the full cost of such employee benefits until the Distribution Date at
which time the Company shall reimburse Executive for all such costs.  Finally,
for the purposes of this Agreement, amounts payable under this Agreement shall
be deemed not to be a “deferral of compensation” subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Sections
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulation Section 1.409A-1 through A-6.

 

8.                                      CHANGE OF CONTROL.

 

(a)                                 CHANGE OF CONTROL.  For purposes of this
Agreement, a “Change of Control” will be deemed to have taken place upon the
occurrence of any of the following events:

 

10

--------------------------------------------------------------------------------


 

(i)                                    any “person” (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and as modified in Section 12(d) and 14(d) of the Exchange Act)
other than (A) Ashford Inc. or any of its subsidiaries or any of its officers or
directors, (B) any employee benefit plan of Ashford Inc. or the Company or any
of their subsidiaries, (C) any Remington Affiliate, (D) a company owned,
directly or indirectly, by stockholders of Ashford Inc. in substantially the
same proportions as their ownership of Ashford Inc., or (E) an underwriter
temporarily holding securities pursuant to an offering of such securities,
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of Ashford Inc. or Ashford Trust
representing 30% or more of the shares of voting stock of Ashford Inc. or
Ashford Trust then outstanding;

 

(ii)                                 the consummation of any merger,
reorganization, business combination or consolidation of the Company, Ashford
Inc. or one of the subsidiaries of the Company or Ashford Inc. with or into any
other company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company or Ashford Inc., as applicable, outstanding immediately prior thereto
holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of Ashford Inc. or the surviving
company or the parent of such surviving company;

 

(iii)                              the consummation of the sale or disposition
by Ashford Inc. of all or substantially all of Ashford Inc.’s assets, other than
a sale or disposition if the holders of the voting securities of Ashford Inc.
outstanding immediately prior thereto hold securities immediately thereafter
which represent more than 50% of the combined voting power of the voting
securities of the acquiror, or parent of the acquiror, of such assets; or the
stockholders of Ashford Inc. approve a plan of complete liquidation or
dissolution of Ashford Inc. as applicable; or

 

(iv)                             individuals who, as of the Effective Date,
constitute the AINC Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the AINC Board ; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election
to the AINC Board was approved or recommended to respective stockholders of
Ashford Inc. by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an election contest
with respect to the election or removal of directors or other solicitation of
proxies or consents by or on behalf of a person other than the the AINC Board.

 

(b)                                 CERTAIN BENEFITS UPON A CHANGE OF CONTROL. 
If a Change of Control occurs during the Term or the Executive’s employment is
terminated by the Company without Cause or by the Executive for any reason on or
before the one (1) year anniversary of the effective date of the Change of
Control, then the Executive shall be entitled to the Accrued

 

11

--------------------------------------------------------------------------------


 

Obligations, Pro-Rated Bonus, Other Benefits and accelerated vesting, all as
provided in Sections 7(a)(i), (ii), (iii) and (iv) above at the times as
provided in such sections.  In addition, the Executive shall be entitled to a
Severance Payment determined and paid in accordance with Section 7(a)(i) above;
PROVIDED, HOWEVER, the Severance Multiple shall be three (3).  Without limiting
the foregoing, it is agreed that if the Executive’s employment is terminated
pursuant to this Section 8(b), all outstanding stock options, restricted stock,
LTIP units and other equity awards granted to the Executive under any of the
Company’s equity incentive plans (or awards substituted therefore covering the
securities of a successor company) shall become immediately vested and
exercisable in full.  Likewise, all outstanding stock options, restricted stock,
LTIP units and other equity awards granted to the Executive under any of the
equity incentive plans of any entity advised by Ashford Inc. shall become
immediately vested and exercisable in full to the extent provided in such plans
and consistent with the vesting terms of such awards.  All payments under this
Section 8(b) are subject to the restrictions set forth in Section 7(h) and may
be delayed as set forth in Section 7(h) in order to satisfy the requirements of
Section 409A of the Internal Revenue Code.

 

9.                                      CONFIDENTIAL INFORMATION.  The Executive
recognizes and acknowledges that the Executive has and will have access to
confidential and proprietary information of the Company, Ashford Inc. and any
entity advised by the Company, which, in each case, constitute valuable,
special, and unique assets of such entity.  The term “Confidential Information”
as used in this Agreement shall mean all proprietary information which is known
only to the Executive, the Company, Ashford Inc., any entity advised by the
Company, other employees of the Company, or others in a confidential
relationship with the Company, Ashford Inc. or any entity advised by Ashford
Inc., and relating to the business of the Company, Ashford Inc. or such other
entity, as applicable (including, without limitation, information regarding
clients, customers, pricing policies, methods of operation, proprietary company
programs, sales, acquisitions, products, profits, costs, conditions (financial
or other), cash flows, key personnel, formulae, product applications, technical
processes, and trade secrets, as such information may exist from time to time),
which the Executive acquired or obtained by virtue of work performed for the
Company, or which the Executive may acquire or may have acquired knowledge of
during the performance of said work.

 

The Executive acknowledges that the Company has put in place certain policies
and practices to keep such Confidential Information secret, including disclosing
the information only on a need-to-know basis.  The Executive further
acknowledges that the Confidential Information has been developed or acquired by
the Company through the expenditure of substantial time, effort, and money and
provides the Company with an advantage over competitors who do not know such
Confidential Information.  Finally, the Executive acknowledges that such
Confidential Information, if revealed to or used for the benefit of the
Company’s competitors or in a manner contrary to the Company’s interests, would
cause extensive and immeasurable harm to the Company and to the Company’s
competitive position.

 

The Executive shall not, during the Term or at any time thereafter, use for
personal gain or detrimentally to the Company all or any part of the
Confidential Information, or disclose or make available all or any part of the
Confidential Information to any person, firm, corporation, association, or any
other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder, unless and until
such

 

12

--------------------------------------------------------------------------------


 

Confidential Information becomes publicly available other than as a consequence
of the breach by the Executive of his confidentiality obligations hereunder. 
Notwithstanding the foregoing, Executive shall not be restricted from disclosing
or using Confidential Information that:  (i) is or becomes generally available
to the public other than as a result of an unauthorized disclosure by Executive
or his agent; (ii) becomes available to Executive in a manner that is not in
contravention of applicable law from a source (other than the Company, Ashford
Inc. or an entity advised by the Company or the affiliated entities of such
entities or one of its or their officers, employees, agents or representatives)
that is not known by Executive, after reasonable investigation, to be bound by a
confidential relationship with the Company, Ashford Inc. or an entity advised by
the Company or the affiliated entities of such entities or by a confidentiality
or other similar agreement; or (iii) is required to be disclosed by law, court
order or other legal process; provided, however, that in the event disclosure is
required by law, court order or legal process, Executive shall provide the
Company, if legally permissible, with prompt notice of such requirement as set
forth below in this Section 9.

 

The Executive acknowledges that the Confidential Information shall remain at all
times the exclusive property of the Company, and no license is granted.  In the
event of the termination of his employment, whether voluntary or involuntary and
whether by the Company or the Executive, or within seven (7) business days of
the Company’s request under any other circumstances, the Executive shall deliver
to the Company all Confidential Information, in any form whatsoever, including
electronic formats, and shall not take with him any Confidential Information or
any reproductions (in whole or in part) or extracts of any items relating to the
Confidential Information.  The Company acknowledges that prior to his employment
with the Company, the Executive has lawfully acquired extensive knowledge of the
industries in which the Company engages in business including, without
limitation, markets, valuation methods and techniques, capital markets, investor
and business relationships and similar items, and that the provisions of this
Section 9 are not intended to restrict the Executive’s use of such previously
acquired knowledge.

 

In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees, if legally permissible, to (a) promptly
notify the Company of the existence, terms and circumstances surrounding such
request or requirement, (b) consult with the Company on the advisability of
taking legally available steps to resist or narrow such request or requirement
and (c) assist the Company in seeking a protective order or other appropriate
remedy; provided, however, that the Executive shall not be required to take any
action in violation of applicable laws.  In the event that such protective order
or other remedy is not obtained or that the Company waives compliance with the
provisions hereof, the Executive shall not be liable for such disclosure unless
disclosure to any such tribunal was caused by or resulted from a previous
disclosure by the Executive not permitted by this Agreement.

 

By this Agreement, the Company is providing the Executive with rights that the
Executive did not previously have.  In exchange for the foregoing and the
additional terms agreed to in this Agreement, the Executive agrees that:  (i) he
is being provided with access to Confidential Information to which he has not
previously had access; and (ii) all goodwill developed with the Company’s
clients, customers and other business contacts by the Executive is

 

13

--------------------------------------------------------------------------------


 

the exclusive property of the Company.  The Executive waives and releases any
claim that he should be able to use, for the benefit of any competing person or
entity, Confidential Information that was previously received or developed by
the Executive while working for the Company, Ashford Inc. or any entity advised
by the Company.

 

10.                               NON-COMPETITION, NON-SOLICITATION AND
NON-INTERFERENCE.

 

(a)                                 NON-COMPETITION.  During the Term and any
Non-Compete Period (hereinafter defined), the Executive will not, directly or
indirectly, either as a principal, agent, employee, employer, stockholder or
partner engage in any “Competitive Business”; PROVIDED, HOWEVER, the foregoing
shall not prohibit or limit the Executive’s right to pursue and maintain passive
investments allowed pursuant to Section 1(c) hereof.

 

For purposes of this Section 10(a), “Competitive Business” means acquiring,
investing in or with respect to, owning, leasing, managing or developing hotel
properties in the United States or in any international market in which the
Company or any clients it advises conduct such business or originating or
acquiring loans in respect of hotel properties in the United States or in any
international market in which the Company or any clients it advises conduct such
business, in each case, where the Executive had duties or performed services for
the Company, which the parties stipulate is a reasonable geographic area because
of the scope of the Company’s operations and the Executive’s employment with the
Company.  The Executive may not avoid the purpose and intent of this restriction
by engaging in conduct within the geographically limited area from a remote
location through means such as telecommunications, written correspondence,
computer generated or assisted communications, or other similar methods.

 

For purposes of this Section 10(a), the “Non-Compete Period” shall mean the
period ending on the first anniversary of his Date of Termination.

 

The Executive acknowledges that the services provided by the Executive are of a
special, unique, and extraordinary nature.  The Executive further acknowledges
that his work and experience with the Company will enhance his value to a
Competitive Business, and that the nature of the Confidential Information to
which the Executive has immediate access and will continue to have access during
the course of his employment makes it difficult, if not impossible, for him to
engage in any Competitive Business without disclosing or utilizing the
Confidential Information.  The Executive further acknowledges that his work and
experience with the Company places him in a position of trust with the Company.

 

(b)                                 NON-SOLICITATION OF EMPLOYEES.  The
Executive covenants and agrees that (i) during the Term, and (ii) during the
period ending on the first anniversary of his Date of Termination, he shall not,
without the prior written consent of the Company, directly or indirectly,
whether for his own account or on behalf of any person, firm, corporation,
partnership, association or other entity or enterprise, solicit, recruit, hire
or cause to be hired any employees of the Company or any of its affiliates, or
any person who was an employee of the Company during the six months preceding
the Executive’s Date of Termination, or solicit or encourage any employee of the
Company or any of its affiliates to leave the employment of the Company or any
of such affiliates, as applicable.  The parties hereto agree that (i) the
placement of general advertisements that may be targeted to a particular
geographic or technical area but

 

14

--------------------------------------------------------------------------------


 

which are not targeted directly or indirectly towards any employees, officers,
agents or representatives of the Company (or any successor entity) shall not be
deemed a breach of this Section 10(b) and (ii) the employment or engagement of
such persons by an entity that is not controlled by Executive and whom Executive
did not encourage, solicit or induce or in any manner attempt to encourage,
solicit or induce to terminate his or her employment with the Company shall not
be deemed a breach of this Section 10(b).

 

(c)                                  NON-INTERFERENCE WITH COMPANY
OPPORTUNITIES.  The Executive understands and agrees that all business
opportunities with which he is involved during his employment with the Company
constitute valuable assets of the Company and its affiliated entities, and may
not be converted to Executive’s own use or converted by Executive for the use of
any person, firm, corporation, partnership, association or other entity or
enterprise.  Accordingly, Executive agrees that during the Term, Executive shall
not, directly or indirectly, whether for his own account or on behalf of any
person, firm, corporation, partnership, association or other entity or
enterprise, interfere with, solicit, pursue, or in any manner make use of any
such business opportunities.

 

(d)                                 REASONABLE RESTRAINTS.  The Executive agrees
that restraints imposed upon him pursuant to this Section are necessary for the
reasonable and proper protection of the Company and its subsidiaries and
affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area.  The parties
further agree that, in the event that any provision of this Section shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.

 

11.                               NON-EXCLUSIVITY OF RIGHTS.  Nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.  Notwithstanding anything in this Agreement or any such plan,
policy, practice or program noted above to the contrary, the timing of all
payments pursuant to this Agreement or any such plan, policy, practice or
program shall be subject to the timing rules specified in Section 7(h) of this
Agreement.

 

12.                               FULL SETTLEMENT.  The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others.  In no event shall the Executive be obligated
to seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and except as expressly provided, such amounts shall not be reduced whether or
not the Executive obtains other employment.  The Company agrees to pay as
incurred (within 30 days following the Company’s

 

15

--------------------------------------------------------------------------------


 

receipt of an invoice from the Executive), to the full extent permitted by law,
all reasonable legal fees and expenses which the Executive or his beneficiaries
may reasonably incur as a result of any contest (regardless of the outcome
thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive or his beneficiaries about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(a) of the Code to the extent
permitted by 409A.  The preceding sentence shall not apply with respect to any
such contest if the court having jurisdiction over such contest determines that
the Executive’s claim in such contest is frivolous or maintained in bad faith. 
This reimbursement obligation shall remain in effect following the Executive’s
termination of employment for the applicable statute of limitations period
relating to any such claim, and the amount of reimbursements hereunder during
any tax year shall not affect the expenses eligible for reimbursement in any
other tax year.  Such reimbursements are intended to comply with Treasury
Regulation Section 1.409A-3(i)(1)(iv)(A).

 

13.                               DISPUTES.

 

(a)                                 EQUITABLE RELIEF.  The Executive
acknowledges and agrees that upon any breach by the Executive of his obligations
under Sections 9 or 10 hereof, the Company will have no adequate remedy at law,
and accordingly will be entitled to specific performance and other appropriate
injunctive and equitable relief.  In the event an enforcement remedy is sought
under Section 10 hereof, the time periods provided for in that Section shall be
extended by one day for each day the Executive failed to comply with the
restriction at issue.

 

(b)                                 ARBITRATION.  Excluding only requests for
equitable relief by the Company under Section 13(a) of this Agreement, in the
event that there is any claim or dispute arising out of or relating to this
Agreement, or the breach thereof, and the parties hereto shall not have resolved
such claim or dispute within 60 days after written notice from one party to the
other setting forth the nature of such claim or dispute, then such claim or
dispute shall be settled exclusively by binding arbitration in Dallas, Texas in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association by an arbitrator mutually agreed upon by the parties hereto or, in
the absence of such agreement, by an arbitrator selected according to such
Rules.  Notwithstanding the foregoing, if either the Company or the Executive
shall request, such arbitration shall be conducted by a panel of three
arbitrators, one selected by the Company, one selected by the Executive and the
third selected by agreement of the first two, or, in the absence of such
agreement, in accordance with such Rules.  Neither party shall have the right to
claim or recover punitive damages.  Judgment upon the award rendered by such
arbitrator(s) shall be entered in any Court having jurisdiction thereof upon the
application of either party.

 

14.                               INDEMNIFICATION.  The Company will indemnify
the Executive, to the maximum extent permitted by applicable law, against all
costs, charges and expenses incurred or sustained by the Executive, including
the cost of legal counsel selected and retained by the Executive in connection
with any action, suit or proceeding to which the Executive may be made a party
by reason of the Executive being or having been an officer, director, or
employee of the Company or any subsidiary or affiliate of the Company, any
entity advised by the Company or any new platform or entity to be created by, or
spun-off from, Ashford Inc., Ashford Prime or

 

16

--------------------------------------------------------------------------------


 

Ashford Trust.  The Company’s obligations under this Section 14 shall be in
addition to any other indemnification rights to which the Executive may be
entitled.

 

15.                               COOPERATION IN FUTURE MATTERS.  The Executive
hereby agrees that, for a period of one (1) year following his termination of
employment, he shall cooperate with the Company’s reasonable requests relating
to matters that pertain to the Executive’s employment by the Company, including,
without limitation, providing information or limited consultation as to such
matters, participating in legal proceedings, investigations or audits on behalf
of the Company, or otherwise making himself reasonably available to the Company
for other related purposes.  Any such cooperation shall be performed at times
scheduled taking into consideration the Executive’s other commitments, including
business and family matters, and the Executive shall be compensated at a
reasonable hourly or PER DIEM rate to be agreed by the parties to the extent
such cooperation is required on more than an occasional and limited basis.  The
Executive shall not be required to perform such cooperation to the extent it
conflicts with any requirements of exclusivity of services for another employer
or otherwise, nor in any manner that in the good faith belief of the Executive
would conflict with his rights under or ability to enforce this Agreement.

 

16.                               GENERAL.

 

(a)                                 NOTICES.  All notices and other
communications hereunder shall be in writing or by written telecommunication,
and shall be deemed to have been duly given if delivered personally or if sent
by overnight courier or by certified mail, return receipt requested, postage
prepaid or sent by written telecommunication or telecopy, to the relevant
address set forth below, or to such other address as the recipient of such
notice or communication shall have specified to the other party hereto in
accordance with this Section 16(a).

 

If to the Company, to:

Ashford Hospitality Advisors, LLC

 

14185 Dallas Parkway, Suite 1100

 

Dallas, Texas 75254

 

Attn: Chief Executive Officer

 

 

with a copy to:

Ashford Inc.

 

14185 Dallas Parkway, Suite 1100

 

Dallas, Texas 75254

 

Attn: General Counsel

 

and

 

 

 

 

Ashford Inc.

 

14185 Dallas Parkway, Suite 1100

 

Dallas, Texas 75254

 

Attn: Lead Director

 

17

--------------------------------------------------------------------------------


 

If to the Executive, at his last residence shown on the records of the Company,

 

with a copy to:

 

 

Any such notice shall be effective (i) if delivered personally, when received,
(ii) if sent by overnight courier, when receipted for, and (iii) if mailed, two
(2) days after being mailed as described above.

 

(b)                                 SEVERABILITY.  If any provision of this
Agreement is or becomes invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
hereof shall not in any way be affected or impaired.

 

(c)                                  WAIVERS.  No delay or omission by either
party hereto in exercising any right, power or privilege hereunder shall impair
such right, power or privilege, nor shall any single or partial exercise of any
such right, power or privilege preclude any further exercise thereof or the
exercise of any other right, power or privilege.

 

(d)                                 COUNTERPARTS.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.  In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one such counterpart.

 

(e)                                  ASSIGNS.  This Agreement shall be binding
upon and inure to the benefit of the Company’s successors and the Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.  This Agreement shall not be assignable by
the Executive, it being understood and agreed that this is a contract for the
Executive’s personal services.  This Agreement shall not be assignable by the
Company except in connection with a transaction involving the succession by a
third party to all or substantially all of the Company’s business and/or assets
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise), in which case such successor shall assume this
Agreement and expressly agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform it in the absence
of a succession; however such assignment by the Company shall not affect
Executive’s rights as described in Section 8.  For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets that executes and delivers the assumption agreement
described in the immediately preceding sentence or that becomes bound by this
Agreement by operation of law.

 

(f)                                   ENTIRE AGREEMENT.  This Agreement contains
the entire understanding of the parties, supersedes all prior agreements,
including the Original Agreement, and understandings, whether written or oral,
relating to the subject matter hereof, except for any Indemnification Agreement
the Executive has entered, or shall enter, into with the Company, Ashford Prime
or Ashford Trust.  This Agreement may not be amended except by a written
instrument hereafter signed by the Executive, the Company, and a duly authorized
representative of the Board.

 

18

--------------------------------------------------------------------------------


 

(g)                                  GOVERNING LAW.  This Agreement and the
performance hereof shall be construed and governed in accordance with the laws
of the State of Texas, without giving effect to principles of conflicts of law. 
Jurisdiction and venue shall be solely in the federal or state courts of Dallas
County, Texas.  This provision should not be read as a waiver of any right to
removal to federal court in Dallas County.

 

(h)                                 CONSTRUCTION.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any party.  The headings of sections of this Agreement are for convenience of
reference only and shall not affect its meaning or construction.

 

(i)                                     PAYMENTS AND EXERCISE OF RIGHTS AFTER
DEATH.  Any amounts due hereunder after the Executive’s death shall be paid to
the Executive’s designated beneficiary or beneficiaries, whether received as a
designated beneficiary or by will or the laws of descent and distribution.  The
Executive may designate a beneficiary or beneficiaries for all purposes of this
Agreement, and may change at any time such designation, by notice to the Company
making specific reference to this Agreement.  If no designated beneficiary
survives the Executive or the Executive fails to designate a beneficiary for
purposes of this Agreement prior to his death, all amounts thereafter due
hereunder shall be paid, as and when payable, to his spouse, if she survives the
Executive, and otherwise to his estate.

 

(j)                                    CONSULTATION WITH COUNSEL.  The Executive
acknowledges that he has had a full and complete opportunity to consult with
counsel or other advisers of his own choosing concerning the terms,
enforceability and implications of this Agreement, and that the Company has not
made any representations or warranties to the Executive concerning the terms,
enforceability and implications of this Agreement other than as are reflected in
this Agreement.

 

(k)                                 WITHHOLDING.  Any payments provided for in
this Agreement shall be paid net of any applicable tax withholding required
under federal, state or local law.

 

(l)                                     NON-DISPARAGEMENT.  The Executive agrees
that, during the Term and thereafter including following Executive’s termination
of employment for any reason) he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
its affiliates or their respective officers, directors, employees, advisors,
businesses or reputations.  The Company agrees that, during the Term and
thereafter (including following Executive’s termination of employment for any
reason), the Company’s directors, officers or other employees will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may directly or
indirectly, disparage Executive or his family or his business or reputation;
provided, however, the Company shall have no liability for any communication by
its employees (other than its officers) that violates this non-disparagement
clause, unless an officer of the Company is made aware of such communication and
fails to take appropriate action to enforce this non-disparagement clause on
behalf of the Company.  Notwithstanding the foregoing, nothing in this Agreement
shall preclude either Executive or the Company from making truthful statements
or disclosures that are required by applicable law, regulation, or legal
process.  Notwithstanding the foregoing, nothing in this Agreement prohibits
Executive from reporting possible violations of federal law

 

19

--------------------------------------------------------------------------------


 

or regulation to any government agency or entity or making the other disclosures
that are protected under whistleblower provisions of law.  Executive does not
need prior authorization to make such reports or disclosures and is not required
to notify the Company that he has made any such report or disclosure.

 

(m)                             CODE SECTION 409A.  It is the intention of the
parties to this Agreement that no payment or entitlement pursuant to this
Agreement will give rise to any adverse tax consequences to the Executive under
Section 409A of the Code.  The Agreement shall be interpreted to that end and,
consistent with that objective and notwithstanding any provision herein to the
contrary, the Company may unilaterally take any action it deems necessary or
desirable to amend any provision herein to avoid the application of or excise
tax under Section 409A.  Further, no effect shall be given to any provision
herein in a manner that reasonably could be expected to give rise to adverse tax
consequences under that provision.

 

[SIGNATURE PAGE FOLLOWS]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed under seal as of the date first
above written.

 

 

ASHFORD HOSPITALITY ADVISORS, LLC

 

 

 

By:

/s/ David A. Brooks

 

Name:

David A. Brooks

 

Title:

Chief Operating Officer and General Counsel

 

 

 

Dated: February 20, 2017

 

 

 

EXECUTIVE:

 

 

 

/s/ Douglas A. Kessler

 

DOUGLAS A. KESSLER

 

 

 

Dated: February 20, 2017

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

RELEASE AND WAIVER

 

THIS RELEASE AND WAIVER (the “Termination Release”) is made as of the     day of
   , 20    by DOUGLAS A. KESSLER (the “Executive”).

 

WHEREAS, the Executive, and the Company have entered into an Employment
Agreement (the “Agreement”) dated as of [       ], effective as of [         ]
and providing certain compensation and severance amounts upon the Executive’s
termination of employment; and

 

WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement, to
execute a release and waiver in the form set forth in this Termination Release
in consideration of the Company’s agreement to provide the compensation and
severance amounts upon the Executive’s termination of employment set out in the
Agreement; and

 

WHEREAS, the Company and the Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Agreement or otherwise out of the Executive’s
employment by the Company;

 

NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the Executive
agrees as follows:

 

1.                                      QUALIFYING TERMINATION PAYMENTS AND
CONDITIONS.  The Executive and the Company acknowledge and agree that the Date
of Termination is                , 20  .  Payment of the compensation and
severance amounts contained in the Agreement is subject to Executive’s execution
and non-revocation of the Termination Release and is due pursuant to the terms
described in the Agreement.  Consistent with the revocation period described
below, no such payment will be due sooner than eight days following the date
that Executive executes the Termination Release.

 

2.                                      GENERAL RELEASE BY EXECUTIVE.

 

(a)                                 The Executive knowingly and voluntarily
releases, acquits, covenants not to sue and forever discharges the Company, and
its respective owners, parents, stockholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, divisions and
subsidiaries (collectively, the “Releasees”) from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
causes of action, suits, rights, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected, foreseen or unforeseen,
matured or unmatured (collectively, the “Claims”), against them which the
Executive or any of his heirs, executors, administrators, successors and assigns
ever had, now has or at any time hereafter may have, own or hold by reason of
any matter, fact, or cause whatsoever from the beginning of time up to and
including the date of this Termination Release, including without limitation all
claims arising under Title VII of the Civil Rights Act of 1964, the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the
Employee Retirement Income Security Act of 1974, Texas Labor Code
Section 21.001, et seq. (Texas Employment Discrimination); Texas Labor Code
Section 61.001, et seq. (Texas Pay

 

--------------------------------------------------------------------------------


 

Day Act); Texas Labor Code Section 62.002, et seq. (Texas Minimum Wage Act);
Texas Labor Code Section 201.001, et seq. (Texas Unemployment Compensation Act);
Texas Labor Code Section 401.001, et seq., specifically Section 451.001 formerly
codified as Article 8307c of the Revised Civil Statutes (Texas Workers’
Compensation Act and Discrimination Issues); and Texas Genetic Information and
Testing Law, each as amended, or any other federal, state or local laws, rules,
regulations, judicial decisions or public policies now or hereafter recognized. 
Expressly excluded from this General Release are Claims which cannot be waived
by law.

 

(b)                                 The Executive represents that he has not
filed or permitted to be filed against any of the Releasees, any complaints,
charges or lawsuits and covenants and agrees that he will not seek or be
entitled to any personal recovery in any court or before any governmental
agency, arbitrator or self-regulatory body against any of the Releasees arising
out of any matters set forth in Section 1(a) hereof.  Nothing herein shall
prevent the Executive from seeking to enforce his rights under the Agreement. 
The Executive does not hereby waive or release his rights to any benefits under
the Company’s employee benefit plans to which he is or will be entitled pursuant
to the terms of such plans in the ordinary course.

 

3.                                      ADEA RELEASE BY EXECUTIVE.  The
Executive hereby completely and forever releases and irrevocably discharges the
Releasees, from any and all Claims arising under the Age Discrimination in
Employment Act (“ADEA”) on or before the date the Executive signs this
Termination Release (the “ADEA Release”), and hereby acknowledges and agrees
that:  (i) this Termination Release, including the ADEA Release, was negotiated
at arm’s length; (ii) this Termination Release, including the ADEA Release, is
worded in a manner that the Executive fully understands; (iii) the Executive
specifically waives any rights or claims under the ADEA; (iv) the Executive
knowingly and voluntarily agrees to all of the terms set forth in this
Termination Release, including the ADEA Release; (v) the Executive acknowledges
and understands that any claims under the ADEA that may arise after the date of
this Termination Release are not waived; and (vi) the rights and claims waived
in this Termination Release, including the ADEA Release, are in exchange for
consideration over and above anything to which the Executive was already
entitled.

 

4.                                      GENERAL RELEASE BY COMPANY.  The Company
and its affiliates each does hereby fully, finally and completely release
Executive from any and all Claims of any kind or nature arising out of the
Executive’s employment with the Company arising from, relating to, or in any way
connected with any facts or events occurring on or before the date of the
Termination Release, provided, however, that the Executive is not released or
discharged from his continuing obligations contained in the Termination Release,
the Agreement, or in any other agreement with the Company.

 

5.                                      NON-DISPARAGEMENT.  The Executive
covenants and agrees he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
its affiliates or their respective officers, directors, employees, advisors,
businesses or reputations.  Notwithstanding the foregoing, nothing herein or in
the Agreement shall preclude the Executive from making truthful statements or
disclosures that are required by applicable law, regulation or legal process. 
The Company covenants and agrees its directors, officers and other employees
will not make statements or representations, or otherwise communicate, directly
or

 

A-2

--------------------------------------------------------------------------------


 

indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage Executive or his family or his business or
reputation; provided, however, the Company shall have no liability for any
communication by its employees (other than its officers) that violates this
non-disparagement clause, unless an officer of the Company is made aware of such
communication and fails to take appropriate action to enforce this
non-disparagement clause on behalf of the Company.  Notwithstanding the
foregoing, nothing herein or in the Agreement shall preclude the Executive or
the Company’s officers and directors from making truthful statements or
disclosures that are required by applicable law, regulation, or legal process.

 

6.                                      REAFFIRMATION OF CONTINUING
OBLIGATIONS.  Nothing in this Termination Release shall be deemed to affect or
relieve the Executive from any continuing obligation contained in any other
agreement with the Company or the Company’s rights with respect thereto.  The
Executive specifically acknowledges and reaffirms his continuing non-competition
and non-solicitation obligations to the Company under the Agreement.  The
Executive further acknowledges that this reaffirmation is material to this
Termination Release, and the Executive acknowledges and agrees that his
continuing non-competition and non-solicitation obligations under the Agreement
are reasonable and enforceable and that he will not challenge or violate these
covenants.

 

7.                                      MODIFICATION; WAIVER.  No modification
or addition hereto or waiver or cancellation of any provision hereof shall be
valid except by a writing signed by the party to be charged therewith.  No delay
on the part of any party to this Termination Release in exercising any right or
privilege provided hereunder or by law shall impair, prejudice or constitute a
waiver of such right or privilege.

 

8.                                      SEVERABILITY.  If any provision
contained in this Termination Release is determined to be void, illegal or
unenforceable, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision which was determined
to be void, illegal or unenforceable had not been contained herein.

 

9.                                      COSTS.  The parties hereto agree that
each party shall pay its respective costs, including attorney’s fees, if any,
associated with this Termination Release.

 

10.                               FULLY UNDERSTOOD; PAYMENTS RECEIVED.  By
signing this Termination Release, the Executive acknowledges and affirms that he
has read and understands the foregoing Termination Release, agreed to the terms
of the Release Agreement, and acknowledges receipt of a copy of the Termination
Release.  The Executive also hereby acknowledges and affirms the sufficiency of
the compensation and severance amounts recited herein.  The Executive further
acknowledges that upon receipt of the compensation and severance amounts recited
herein, he shall not be entitled to any further payment, compensation or
remuneration of any kind from the Company, with respect to the Executive’s
employment with the Company or otherwise.

 

11.                               ENTIRE AGREEMENT.  This Termination Release
contains the entire agreement between the Executive and the Company and
supersedes any and all prior understandings or agreements with respect to the
subject matter hereof, whether written or oral, except as set forth herein and
with respect to any of the Executive’s continuing obligations

 

A-3

--------------------------------------------------------------------------------


 

contained elsewhere (including those contained in the Agreement), which shall
continue and remain in full force and effect per the terms of those covenants.

 

ACKNOWLEDGMENT.  The Company has advised the Executive to consult with an
attorney of his choosing prior to signing this Termination Release and the
Executive hereby represents to the Company that he has been offered an
opportunity to consult with an attorney prior to signing this Termination
Release.  The Company has also advised the Executive that Executive has up to
twenty-one days to consider and sign the Termination Release and up to seven
days after signing in which to revoke acceptance by giving notice to
                                   at                                 by
personal delivery or by mail postmarked no later than the seventh day after the
Executive signs the Termination Release.  The Executive acknowledges and agrees
that any changes in the terms of this Termination Release, whether material or
immaterial, after the date upon which the Executive first received this
Termination Release shall not affect or restart the above-referenced twenty-one
day consideration period.

 

[SIGNATURE PAGE FOLLOWS]

 

A-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
has executed this Termination Release under seal as of the day and year first
above written.

 

 

ASHFORD HOSPITALITY ADVISORS, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

DOUGLAS A. KESSLER

 

 

 

Dated:

 

 

--------------------------------------------------------------------------------